Citation Nr: 0336040	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from May 1990 to May 
1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for PTSD.  


REMAND

The claim must be remanded to attempt to verify the veteran's 
alleged in-service stressors and to obtain a VA medical 
opinion as to the probability that current PTSD resulted from 
the alleged in-service stressors.  The VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A 
(West 2002).  A VA examination and medical opinion is 
necessary if there is competent evidence of current 
disability that may be associated with active service but the 
record does not include sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A (West 2002).  

Form DD 214 confirms that the veteran served in the Southwest 
Asian Theater during the Persian Gulf War, and his lay 
statements, testimony, and reports of medical history 
repeatedly assert that an Arab civilian locked him in a room 
and homosexually assaulted him during leave in Bahrain in 
1991 and that he witnessed Lance Corporal San Juan getting 
run over and killed by a run-away 5-ton truck on the U.S.S. 
Comstock sometime between May 1991 to November 1991.  
Although the veteran received a VA Axis I diagnosis of PTSD 
in June 2001, no examiner has stated the probability that 
current PTSD resulted from his alleged in-service stressors 
or any other event in active service.  



To ensure that the VA has fulfilled its duty to assist and 
inform the veteran, the case is remanded to the RO for the 
following development:  

1.  The veteran alleges that he witnessed 
Lance Corporal San Juan getting run over 
and killed by a run-away 5-ton truck on 
the U.S.S. Comstock sometime between May 
1991 to November 1991.  Request 
verification of this alleged in-service 
stressor through the appropriate 
channels.  Any replies or failures to 
respond should be noted in writing and 
associated with the claims folder.  

2.  After completion of Step #1, the 
veteran should be afforded a VA PTSD 
examination and medical opinion.  Failure 
of the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The VA PTSD examiner should conduct any 
indicated studies, note whether the 
claims folder was reviewed before the 
examination, and state a medical opinion 
as to: i) the medical classification of 
the veteran's current PTSD according to 
the DMS-IV, if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that current PTSD 
resulted from an Arab civilian locking 
him in a room and homosexually assaulting 
him during leave in Bahrain in 1991, 
witnessing Lance Corporal San Juan 
getting run over and killed by a run-away 
5-ton truck on the U.S.S. Comstock 
sometime between May 1991 to November 
1991, or any other event in active 
service from May 1990 to May 1994.  Any 
opinions expressed by the VA PTSD 
examiner must be accompanied by a 
complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

5.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




